Citation Nr: 0518701	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for defective hearing 
in the left ear.

3.  Entitlement to service connection for defective hearing 
in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for bilateral defective 
hearing and a July 2003 rating decision that denied service 
connection for tinnitus. 

In September 2004, a hearing before the undersigned Veterans 
Law Judge was held at the White River Junction RO; a 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  There is competent medical evidence to show that tinnitus 
is related to service.

3.  There is competent medical evidence to show that hearing 
loss in the left ear is related to service.

4.  There is no medical evidence to show that the veteran had 
defective hearing of the right ear in service; the post-
service medical records fail to show defective hearing in the 
right ear that meets the VA diagnostic criteria for a hearing 
disability, or that right ear sensorineural hearing loss was 
compensably disabling within a year of his separation from 
active duty. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303 (2004).

2.  Defective hearing in the left ear was incurred in 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.385 (2004).

3.  Defective hearing of the right ear was not incurred in or 
aggravated during active military service, and right ear 
sensorineural hearing loss may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for tinnitus and bilateral defective hearing has 
been accomplished.  

Through the March 2003 and September 2004 statements of the 
case (SOCs) and the RO's letters of March 2002 and March 
2003, the RO notified the veteran and his representative of 
the legal criteria governing the claims of service 
connection, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claims.  After each, they were given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been afforded ample 
opportunity to submit such information and evidence.  The 
Board is aware that the March 2003 SOC did not contain the 
provisions of 38 C.F.R. § 3.159, but finds that the veteran 
was not prejudiced by the omission.  In this regard, much of 
the substantive information contained in the regulation that 
is relevant to the claim was incorporated in the notice 
letters of March 2002 and March 2003.  The portions 
incorporated refer to VA's duties to notify and assist the 
veteran in the development of his claims.  In addition, the 
veteran was provided notice of the regulation in the 
September 2004 SOC.  Even though the September 2004 SOC only 
dealt with the issue of service connection for tinnitus, it 
was provided within the same period as the appeal of the 
bilateral defective hearing claim.  Finally, as discussed 
below, the Board has granted service connection for defective 
hearing in the left ear and the veteran testified that he did 
not have a hearing problem in the right ear.  For the reasons 
stated, the Board finds that the veteran has not been 
prejudiced.  

The Board also finds that the notice letters of March 2002, 
March 2003, and July 2004 satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To 
that end, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
also requested that he identify and provide the necessary 
releases for any medical providers from whom he wished the RO 
obtain medical records.  He was also provided the option to 
obtain the records on his own and submit them to the RO.  The 
veteran could also submit lay statements from individuals who 
have knowledge of his symptoms.  Pursuant to the 
aforementioned documents, the veteran also has been afforded 
the opportunity to present evidence and argument in support 
of his claims of service connection.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant 's possession 
that pertains to the claim(s).  As explained above, the first 
three requirements have been met.  With respect to the fourth 
requirement, it does not appear that the veteran has been 
given explicit notice regarding the need to submit all 
pertinent evidence in his possession; however, through the 
various documents identified above, the veteran has been put 
on notice of the need to submit evidence to support his 
claims through the identification of relevant evidence needed 
to support his claims and he was informed that he could 
submit evidence on his own.  As such, the Board finds there 
is an implied request by the RO that the veteran submit any 
and all evidence to support his claims, whether that evidence 
must be obtained or was/is already in his possession.  Hence, 
the Board finds that the fourth Pelegrini requirement as to 
content of the notice likewise has been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal.  However, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the March 2003 and September 
2004 SOCs explaining what was needed to substantiate the 
veteran's claims for service connection and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of March 2002, March 2003, and July 
2004.  After each, they were given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been afforded 
opportunities to present such information and evidence.  The 
Board also emphasizes, as indicated above, that there is no 
indication whatsoever that any additional action is needed to 
comply with the duty to assist the veteran in connection with 
the claim for service connection for tinnitus and bilateral 
defective hearing.  The veteran has never clearly identified 
any sources of private treatment, nor has he completed any 
authorization to enable VA to obtain private records.  He did 
complete an audiology history form and submitted a lay 
statement to support his claim.  Included with the statement 
was a waiver of initial consideration of the evidence by the 
agency of original jurisdiction (AOJ).  In addition, the RO 
obtained medical records from a VA Medical Center (VAMC) 
pertinent to his claims.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, and existing, pertinent records that 
need to be obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for service connection for 
tinnitus and bilateral defective hearing.   





II. Background

Service medical records contain no findings or diagnosis of 
bilateral hearing loss or tinnitus.  A physical examination, 
in October 1969, prior to separation from service, reveals 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

The veteran also filled out a report of medical history, at 
that time, in which he marked the box indicating that he had 
hearing loss.  

Service personnel records show that he served for a little 
over one year in Vietnam and operated primarily as a medic.  
The records also show that he was awarded a Combat Medic 
Badge (CMB).

In March 2003, the veteran completed an audiological history 
form.  He indicated that three of his employment experiences 
included exposure to noise and that he used ear protection 
for only one of the three.  He also reported using ear 
protection while hunting. The veteran also indicated that he 
experienced ringing in his ears.  

In April 2002, the veteran underwent an audiological 
assessment at a VAMC.  The veteran reported military service 
in Vietnam and exposure to noise in service.  An automatic 
weapon, reportedly, fired near his left ear during a 
firefight and he suffered hearing loss and tinnitus as a 
result.  He also reported occupational noise exposure with 
some use of ear protection and recreational noise exposure 
that always included ear protection.  The veteran indicated 
that he had constant tinnitus in the left ear since military 
service.


The findings of the evaluation in pure tone thresholds, in 
decibels, were as follows:





HERTZ



100
2000
3000
4000
AVG
RIGHT
5
10
15
10
10
LEFT
10
10
70
90
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

The diagnosis was normal hearing acuity in the right ear and 
high frequency sensorineural loss in the left ear.  The 
examiner indicated that the reported history was consistent 
with the test results in the left ear, and opined that it was 
at least as likely as not that hearing loss and tinnitus were 
related to acoustic trauma while in the service.

In September 2004, the veteran testified regarding his 
hearing loss and tinnitus.  He stated that he was exposed to 
acoustic trauma numerous times while in Vietnam as a combat 
medic and in an air rifle platoon with a CAV unit.  He 
recalled one particular incident when another soldier dumped 
his M-16 to the left of him; the gunfire lasted about one 
minute.  Later, he realized he had difficulty hearing the 
ticking of his wristwatch when he put it up to his left ear.  
He set up an appointment at the 71st Evacuation Hospital and, 
after providing his history of noise exposure, was told that 
small arms fire had caused his hearing loss in the left ear.  
He stated that this information was added to his medical 
records.  Additional testimony elaborated on noise exposure 
outside of service.  He indicated that even though he used 
power tools while working in construction, the fact that he 
was right-handed would have placed the noise closer to his 
right ear rather than the left.  He stated that he never had 
problems with hearing in his right ear.  

With regard to tinnitus, the veteran testified that he had 
had a constant ringing in his left ear.  It was not usually 
noticeable until bedtime, when it was really quiet.  He could 
not recall when he first recalled noticing the ringing 
because he never really paid attention to it.  He probably 
first became aware of it when he moved to the country in 
1979.

A letter dated in October 2004 from a man who reportedly 
served as a medic with the veteran during their Vietnam 
service indicated that he was not present when the veteran 
was injured, but did recall that he went to a specialist at 
the 71st Evacuation Hospital at Camp Holloway near Pleiku.  
He did not recall the date the incident occurred, but did 
remember that the veteran had been told that he had some 
permanent loss of hearing in the left ear.  The veteran also 
expressed to him some difficulty in hearing certain sounds, 
at times. 

III. Analysis

The veteran contends that his hearing loss and tinnitus are 
related to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In cases involving claims of entitlement to service 
connection for defective hearing, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

In the present case, there are no medical findings of 
defective hearing in service.  Although the veteran contends 
he was diagnosed with hearing loss in the left ear in 
service, there are no such records in the claims file.  
Nevertheless, the veteran did report complaints of hearing 
loss at the time of separation and testified that he 
initially experience hearing loss in the left ear in service.  
Moreover, a statement from a man who served as a medic with 
the veteran recalled that the veteran had difficulty hearing 
certain sounds in service.  As laypersons, they are 
considered competent to offer statements regarding their 
observations as to the veteran's symptoms.  See e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
finds that the complaints in service, the veteran's 
testimony, and the lay statement are sufficient to establish 
the veteran had experienced symptoms in service, even though 
there were no clinical findings to support a diagnosis.

In addition, in April 2002, puretone thresholds, at 3000 and 
4000 decibels were 70 and 90, respectively.  These findings 
are consistent with VA's requirements for hearing impairment.  
See 38 C.F.R. § 3.385.

The Board finds that the veteran's symptoms in service, 
arising while performing his duties as a combat medic, 
evidence of a current disability, and the opinions from the 
audiological assessment provide persuasive evidence that the 
veteran's tinnitus and hearing loss in the left ear are 
related to service.  In rendering the opinions, the examiner 
took into account the examination findings, the veteran's 
reported medical history, which for the most part is 
consistent with the evidence, and post-service noise 
exposure.  Hence, the examiner had sufficient information 
upon which to render informed opinions.  Based on all of the 
information obtained, the examiner opined that tinnitus and 
left ear defective hearing were related to service.

For the reasons stated, the Board finds that the 
preponderance of the evidence is in favor of the veteran's 
claims of service connection for tinnitus and defective 
hearing in the left ear.

The veteran's claim of entitlement to service connection for 
defective hearing in the right ear has also been considered; 
however, in light of the available evidence, the Board finds 
that service connection is not warranted.

Initially, the Board observes that none of the pure tone 
thresholds, in decibels, in the right ear have been shown to 
be no greater than 15.  Thus, these findings do not meet the 
threshold requirements for hearing disability as defined by 
VA, pursuant to 38 C.F.R. § 3.385.  In addition, audiological 
findings for the right ear show that the veteran has normal 
hearing in the right ear.  Moreover, the veteran testified 
that he was not aware of any hearing problem in his right ear 
and has, instead, repeatedly concentrated his assertions in 
favor of left ear hearing loss.

Under the circumstances, service connection is precluded as 
there is no evidence current disability with hearing in the 
right ear, which is the first essential requirement to 
establish service connection.  As there is no evidence to 
support the veteran's claim for service connection for 
defective hearing in the right ear, the benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Service connection for defective hearing of the left ear is 
granted.

Service connection for defective hearing of the right ear is 
denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


